Citation Nr: 0028843	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  92-17 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
postoperative residuals of osteochondritis dissecans with 
osteoarthritis of the left knee, prior to February 16, 1999.

2.  Entitlement to a rating in excess of 20 percent for the 
postoperative residuals of osteochondritis dissecans with 
osteoarthritis of the left knee, for the period from February 
16, 1999, through July 1, 1999.

3.  Entitlement to an increased rating for the postoperative 
residuals of osteochondritis dissecans of the left knee, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.

This case was previously before the Board of Veterans' 
Appeals (Board) on three occasions, the last time in October 
1998.  Each time, it was remanded for further development.  
In October 1996, following additional development, the 
Department of Veterans (VA) Regional Office (RO) in Winston-
Salem, North Carolina, raised the rating from noncompensable 
to 10 percent for the veteran's service-connected 
postoperative residuals of osteochondritis dissecans with 
osteoarthritis of the left knee.  The effective date of that 
increase was April 10, 1991.  In May 1999, the RO raised that 
rating to 20 percent, effective February 16, 1999.  On July 
2, 1999, the veteran underwent arthroscopic surgery for his 
service-connected left knee disability and was assigned a 
temporary total rating from July 2, 1999, through August 30, 
1999.  38 C.F.R. § 4.30 (1999).  Thereafter, the 20 percent 
schedular rating was restored for his service-connected left 
knee disability.  The case has since been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to February 16, 1999, the veteran's postoperative 
residuals of osteochondritis dissecans was productive of 
moderate impairment.

3.  Prior to February 16, 1999, the veteran's osteoarthritis 
of the left knee was manifested primarily by chronic knee 
pain and swelling; crepitus on motion; weakness, 
fatigability, and atrophy of the left quadriceps; left knee 
extension to between 0 and 10 degrees; and a significant left 
sided limp.  

4.  For the period from February 16, 1999, through July 1, 
1999, the veteran's postoperative residuals of 
osteochondritis dissecans were productive of moderate 
impairment.

5.  For the period from February 16, 1999, through July 1, 
1999, the veteran's osteoarthritis of the left knee was 
manifested by chronic knee pain and swelling; crepitus on 
motion; weakness, fatigability, and atrophy of the left 
quadriceps; extension of the knee to between 5 and 15 
degrees; and a significant left sided limp.

6.  The postoperative residuals of osteochondritis dissecans 
of the left knee are currently productive of no more than 
moderate impairment.

7.  Arthritis of the left knee is manifested primarily by 
chronic knee pain and swelling; crepitus on motion; weakness, 
fatigability, and atrophy of the left quadriceps; extension 
of the knee to between 5 and 15 degrees; and a significant 
left sided limp.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, prior to February 
16, 1999, for the postoperative residuals of osteochondritis 
dissecans of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107(a)(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.41, 4.42, 4.59, Diagnostic Code 5257 (1999).

2.  The criteria for a 10 percent rating, prior to February 
16, 1999, for osteoarthritis of the left knee, have been met. 
38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.59, Diagnostic Code 5010 
- 5261 (1999).

3.  The criteria for a 20 percent rating, for the period from 
February 16, 1999, through July 1, 1999, for the 
postoperative residuals of osteochondritis dissecans of the 
left knee have been met.  38 U.S.C.A. §§ 1155, 5107(a)(West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.41, 4.42, 4.59, 
Diagnostic Code 5257 (1999).

4.  The criteria for a 20 percent rating, for the period from 
February 16, 1999, through July 1, 1999, for osteoarthritis 
of the left knee, have been met. 38 U.S.C.A. §§ 1155, 
5107(a)(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 
4.42, 4.45, 4.59, Diagnostic Code 5010 - 5261 (1999).

5.  The criteria for a rating in excess of the current 20 
percent for the postoperative residuals of osteochondritis 
dissecans of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a)(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.41, 4.42, 4.59, Diagnostic Code 5257 (1999).

6.  The criteria for a rating in excess of the current 20 
percent for osteoarthritis of the left knee, have not been 
met.  38 U.S.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.59, Diagnostic 
Code 5010 - 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.A. § 5107(a).  See Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record 
pertaining to the history of the service-connected 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

I.  Prior to February 16, 1999

The service medical records show that in November 1983, the 
veteran injured his left knee playing football.  Arthroscopic 
surgery was performed without significant improvement, and 
the prognosis for recovery of full function of the knee was 
considered dim.  The final diagnoses were osteochondritis 
dissecans, left knee, surgically treated and patello-femoral 
arthritis.  Such disability led to the veteran's release from 
active duty.  

Prior to February 16, 1999, the veteran's service-connected 
left knee disability was rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Then, as now, a 10 percent 
rating was warranted for mild impairment of the knee with 
subluxation or lateral instability.  A 20 percent rating was 
warranted for moderate impairment of the knee with recurrent 
subluxation or lateral instability, and a 30 percent rating 
was warranted for severe impairment also with recurrent 
subluxation or lateral instability.

Potentially applicable in rating the veteran's service-
connected left knee disability was 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Then, as now, that diagnostic code 
governed rating for traumatic arthritis.  Arthritis due to 
trauma, substantiated by X-ray findings, was rated as 
degenerative arthritis in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

Limitation of knee motion was rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  A 10 
percent rating was warranted when flexion was limited to 45 
degrees or extension was limited to 10 degrees.  A 20 percent 
rating was warranted when flexion was limited to 30 degrees 
or extension was limited to 15 degrees.  A 30 percent 
evaluation was warranted when flexion was limited to 15 
degrees or extension was limited to 20 degrees.  A 40 percent 
evaluation was warranted when extension was limited to 30 
degrees, and a 50 percent rating was warranted when extension 
was limited to 45 degrees.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically, limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

Evidence submitted in support of the veteran's appeal for the 
period prior to February 16, 1999, consists of reports of VA 
orthopedic examinations, performed in July 1991, September 
1996, December 1997, and February 1999; private medical 
records reflecting treatment from November 1993 to May 1998; 
and VA outpatient records reflecting treatment from June 1997 
to July 1998.  

In April 1991, the veteran reported that his service-
connected left knee disability had gotten considerably worse.  
During the VA examination in July 1991, he reported that he 
was unable to straighten his left knee without pain; that he 
could not flex the knee, fully, without pain; that he could 
not be on his feet for more than an hour without pain; and 
that he could not sit for prolonged periods.  On examination, 
he had some crepitus in the left knee, and the range of 
motion was from 0 to 110 degrees.  There was no instability, 
swelling, redness, or  warmth.  X-rays of the left knee 
revealed a loose body, measuring 3 mm in diameter, in the 
anterior lateral compartment.  The bony structures were 
otherwise intact and unremarkable.  The diagnosis was 
osteochondritis dissecans, postoperative, with a history of 
patellofemoral arthritis which was not found during the 
examination.

In November 1993, the veteran injured his left knee in an on-
the-job motor vehicle accident.  At the time, he was working 
as a furniture mover.  Thereafter, he reported swelling, 
pain, and giving way in his left knee.  During private 
treatment from November 1993 to April 1994, his left knee was 
manifested primarily by significant tenderness medially and 
laterally; guarding; a left-sided limp; effusion from 1 to 
3+; flexion to between 115 and 125 degrees; and extension to 
0 degrees.  Slight to moderate medial and lateral wobble was 
noted in March 1994.

In April 1994, the veteran underwent arthroscopy to repair a 
torn left medial meniscus; extensive chondral damage and 
chondromalacia of the patella due to the recent injury; old 
osteochondritis dissecans; and extensive synovitis and 
synovial plica in the left knee.  After his surgery, the 
veteran underwent rehabilitation and continued to receive 
follow-up medical treatment.  Initially, he did well; 
however, he subsequently reported problems with the left 
knee.  

From April 1994 to July 1995, the veteran was able to flex 
the knee to between 90 degrees shortly after the surgery 
(GCV, M.D.) to 125 degrees in September 1994 (JAM, M.D.).  
Extension was consistently reported as full (0 degrees).  In 
June 1995, medial/lateral wobble was reported.  In June 1995, 
sedentary work was recommended, and it was noted that the 
veteran would eventually need a total knee replacement.  The 
following month, the veteran complained of a lot of locking 
and giving way of the left knee.  There was 2+ effusion, 
marked medial tenderness, and some crepitus.  No major 
instability was noted.  It was determined that the knee could 
not be made normal and that the advanced arthritis would 
probably require further surgery, including a total knee 
replacement, but that such surgery should be delayed as long 
as possible.  

In July 1995, the veteran again underwent arthroscopic 
surgery on his left knee.  (GCV, M.D.).  The postoperative 
diagnosis was internal derangement of the left knee with 
severe osteoarthritis plus degenerative tears in the anterior 
horn of the lateral meniscus and medial meniscus and severe 
chondromalacia of the medial femoral condyle with 
osteoarthritis.  As with the prior surgery, the knee 
initially did well but subsequently deteriorated.  During 
follow-up treatment, the veteran demonstrated left knee 
flexion to between 100 and 120 degrees and extension to 0 
degrees.  The knee was tender but not unstable.  

In September 1996, the veteran underwent a VA orthopedic 
examination, during which he reported that his knee hurt all 
the time.  He walked with a limp, and it was noted that his 
left quadriceps area was approximately 2 cm smaller than his 
right.  His knee strength was 4/4 on the left and 5/5 on the 
right.  There was no obvious effusion or deformity, and the 
ligaments were intact.  Extension was full, and flexion was 
accomplished to 120 degrees.  X-rays of the left knee 
revealed marked progression and changes of degenerative joint 
disease.  A calcification or ossification in the lateral 
compartment had increased in size.  The diagnoses were 
osteochondritis dissecans, patellofemoral arthritis, and 
degenerative joint disease of the left knee.  The claims 
folder was reviewed, and the examiner noted that the injuries 
sustained in the November 1993 motor vehicle accident very 
likely added to the veteran's osteochondritis dissecans.

During VA outpatient treatment in July 1997, an MRI of the 
left knee revealed a large bucket handle tear of the medial 
meniscus extending into the posterior horn versus a partial 
meniscectomy; a partial tear of the anterior cruciate 
ligament versus tendinopathy in the mid-portion; at least two 
loose bodies in the knee joint; and severe degenerative joint 
disease with a Grade IV cartilage defect along the medial 
tibial femoral compartment and medial patello-femoral 
compartment.

In December 1997, the veteran underwent another VA orthopedic 
examination.  He complained of constant left knee pain and 
swelling, aggravated by sitting, standing, walking, prolonged 
bedrest, and negotiating stairs.  He was reportedly being 
treated with oral medication and a patello-femoral brace.  
The left knee was tender to palpation, and the veteran walked 
with a stiff-legged antalgic gait favoring the left side.  
The arthroscopic scars were healed.  Circumference of the 
left knee was 1/2 inch greater than the right due to effusion.  
The left thigh was 1/2 inch smaller in circumference than the 
right thigh, and the left calf was 1 inch smaller than the 
right calf.  The cruciate and collateral ligaments were 
intact.  Left knee extension was 10 degrees shy of complete 
and flexion was accomplished to 120 degrees.  The range of 
motion was accompanied by subpatellar crepitus.  The veteran 
demonstrated extensor lag due to weakness and fatigability of 
the left quadriceps.  X-rays confirmed post-traumatic 
arthritis of the left knee.  The diagnosis was tri-
compartmental osteoarthritis of the left knee with loose 
bodies within the joint.  

VA outpatient records, dated from February to July 1998, show 
that the veteran continued to be followed for his service-
connected left knee disability.  During that time, there was 
evidence of moderate effusion, crepitus, and quadriceps 
atrophy.  Flexion of the left knee was accomplished to 
between 95 and 110 degrees and extension was accomplished to 
between 8 degrees and 0 degrees.  The knee was reportedly 
stable; however, the anterior drawer sign revealed a change 
of approximately 6 mm.  In April 1998, the veteran reported 
that he was starting to get desperate due to the problems his 
service-connected left knee disability was causing in his job 
as a janitor and in his activities of daily living.  The 
physician noted that the veteran would need more help to 
maintain employability and that he would also need a total 
knee replacement in the future but that he was much too 
young.  The physician recommended that the veteran appeal the 
RO rating decision, as he was limited by pain and swelling in 
a knee that could probably not be rehabilitated.  
As noted above, from July 1991 to February 1999, the 
veteran's service-connected left knee disability was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Such 
disability was manifested by his consistent complaints of 
pain, swelling, locking, and giving way.  There was evidence 
of guarding of the knee on motion and of pain to medial and 
lateral pressure, as well as evidence of slight to moderate 
medial and lateral wobble.  Moreover, it was noted that the 
veteran wore a knee brace which had been prescribed by VA in 
June 1997.  Not only did those findings contribute to a 
significant left sided limp, the prognosis for recovery of 
left knee function continued to be dim.  Accordingly, such 
evidence more nearly approximated the criteria for moderate 
impairment consistent with a 20 percent rating under 
Diagnostic Code 5257.  38 C.F.R. § 4.7.  

In addition to the veteran's left knee impairment under 
Diagnostic Code 5257, X-rays confirmed the presence of 
arthritis in the knee.  The VA General Counsel has stated 
that limitation of motion associated with such additional 
disability may warrant a separate evaluation for left knee 
impairment under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
VAOPGCPREC 23-97, 9-98.  Although the veteran was able to 
flex his left knee to at least 90 degrees, there was evidence 
that he was not able to extend the knee beyond 8 to 10 
degrees.  Moreover, there was evidence of crepitus and 
weakness, fatigability, and atrophy of musculature associated 
with left knee motion.  Such evidence more nearly 
approximated the criteria for a 10 percent rating for 
arthritis, based on limitation of extension under Diagnostic 
Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca. 

In arriving at these decisions, the Board considered the 
possibility of still higher schedular evaluations under the 
applicable diagnostic codes; however, the evidence simply did 
not show severe knee impairment with recurrent subluxation or 
dislocation to warrant a rating in excess of 20 percent under 
Diagnostic Code 5257.  Moreover, it did not show limitation 
of motion, painful flare-ups, or incoordination associated 
with arthritis to indicate a rating in excess of 10 percent 
under Diagnostic Code 5003-5261.  The Board also considered 
the possibility of a higher schedular evaluation under 
different codes applicable to rating knee disability; 
however, they required symptoms, including ankylosis of the 
knee (Diagnostic Code 5256), dislocation of the semilunar 
cartilage (Diagnostic Code 5258), or nonunion/malunion of the 
tibia and fibula (Diagnostic Code 5262), which were simply 
not present in the veteran's case.  

Finally, the Board considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected left knee disability; 
however, the evidence does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  Although he missed work for a period of time and 
underwent arthroscopic surgery on two occasions in the mid-
1990's, the evidence shows that such factors were related to 
a left knee injury in 1993.  Moreover, he subsequently 
returned to the work force and remained employed in a variety 
of jobs generally requiring significant physical activity.  
While he also required rather extensive outpatient care for 
his left knee problems, there is no evidence of frequent 
hospitalization during the last several years.  Moreover, 
there is no evidence to show that such treatment rendered 
impractical the application of the regular schedular 
standards.  Rather, the record shows that the manifestations 
of his service-connected left knee disability are essentially 
those contemplated by the current schedular evaluation.  It 
must be emphasized that disability ratings are not job-
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension Services for a rating outside the 
regular schedular criteria.


II.  From February 16, 1999, through July 1, 1999

As of February 16, 1999, the veteran's service-connected left 
knee disability has been rated as traumatic arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  The associated 
limitation of knee motion has continued to be rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

In February 1999, the veteran underwent a VA orthopedic 
examination.  He reportedly continued to take medication and 
to use a brace for his left knee.  It was noted that he was 
employed as a health care provider.  He demonstrated a stiff-
legged left sided antalgic gait and a 10 degree varus 
deformity of the left knee, when he was standing.  The left 
knee was tender to palpation and demonstrated crepitus on 
motion.  The active range of left knee motion consisted of 
flexion to 105 degrees and extension to 15 degrees.  There 
was extensor lag due to atrophy and fatigue of the quadriceps 
muscle.  The left thigh was one inch smaller in circumference 
than the right.  The reflexes were 1+ and symmetrical, and 
sensation was within normal limits.  The cruciate and 
collateral ligaments were intact.  X-rays confirmed the 
presence of advanced tri-compartmental osteoarthritis of the 
left knee.

In June 1999, the veteran underwent arthroscopy by VA to 
repair left knee damage which had originally been sustained 
in service.  He reportedly had Grade IV arthritis over the 
medial and lateral femoral condyles as well as the medial 
tibial plateau.  A degenerative medial meniscus was also 
noted.  The anterior cruciate ligament was tethered with 10 
to 15 percent of the ligamentous structure intact.  The 
lateral meniscus was intact with little sign of degeneration, 
and the patellofemoral joint had minimal signs of arthritis.  
Following surgery, the veteran was to resume weight-bearing 
as tolerated and to resume normal activity, including a 
return to work.  Three weeks of convalescence were 
prescribed, and he was assigned a temporary total rating for 
the period from July 2, 1999, through August 31, 1999.  
38 C.F.R. § 4.30 (1999).

After reviewing the evidence, the Board is of the opinion 
that in addition to Diagnostic Code 5010-5261, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 continued to be applicable to 
the veteran's left knee disability.  His chronic complaints 
of locking and giving way and his continued wearing of the 
knee brace prescribed for him by VA remained compatible with 
the 20 percent rating under Diagnostic Code 5257.  He also 
continued to complain of chronic, significant left knee pain 
and continued to demonstrate objective signs of left knee 
disability, such as effusion, crepitus, and weakness and 
fatigue of the left quadriceps.  However, his knee extension 
has deteriorated to the point that it could be accomplished 
to 15 degrees.  After considering the provisions of 38 C.F.R. 
§ 4.7, the Board is of the opinion that such evidence more 
nearly approximates the criteria for a 20 percent rating for 
arthritis of the left knee.  As above, the Board has 
considered the possibility of a still-higher schedular 
evaluation under other diagnostic codes used to evaluate knee 
disability; however, the veteran's left knee problems remain 
negative for ankylosis of the knee (Diagnostic Code 5256), 
dislocation of the semilunar cartilage (Diagnostic Code 
5258), or nonunion/malunion of the tibia and fibula 
(Diagnostic Code 5262).  Accordingly, those diagnostic codes 
are not applicable to the veteran's evaluation.

Finally, the Board has considered the possibility of 
referring this portion of the case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
left knee disability; however, the evidence does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  Indeed, the veteran continued to 
work in a rather physically active job.  Accordingly, the 
case will not be referred for consideration to the Director 
of the VA Compensation and Pension Service.

III.  From September 1, 1999

VA outpatient records show that in October 1999, the veteran 
was in so much pain that he was considering the possibility 
of a left total knee replacement.  In May 2000, he continued 
to complain of left knee pain, swelling, popping, clicking, 
and stiffness.  He reportedly worked as a health aide and 
needed to be very active in his job.  On examination, the 
veteran's left knee demonstrated mild effusion and a range of 
motion which included flexion to 105 degrees and extension to 
5 degrees.  Crepitus was reported as was genu varus.  There 
was no instability.  X-rays continued to show tri-
compartmental disease, severe osteoarthritis.  The veteran 
received an injection in his knee which provided 60 to 70 
percent relief, and it was noted that he would need a total 
knee replacement soon.  He was to return to the clinic in 6 
months.

The foregoing evidence shows that all methods of treatment of 
the veteran's left knee disability, including arthroscopic 
surgery, injections, physical therapy, and medication, have 
failed to produce long-term success.  The manifestations of 
that disability, however, remain essentially unchanged, and, 
as such, there is no basis for a rating in excess of 20 
percent under Diagnostic Code 5257 or for a rating in excess 
of 20 percent for arthritis under Diagnostic Code 5010.  

In arriving at this portion of the decision, the Board has 
again considered the possibility of a still-higher schedular 
evaluation under other diagnostic codes used to evaluate knee 
disability; however, the veteran's left knee problems remain 
negative for ankylosis of the knee (Diagnostic Code 5256), 
dislocation of the semilunar cartilage (Diagnostic Code 
5258), or nonunion/malunion of the tibia and fibula 
(Diagnostic Code 5262).  The Board has also considered the 
possibility of referring this portion of the case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected left knee disability; however, 
the evidence continues to be negative for such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
Indeed, the veteran continues to work in a rather physically 
active job.  Accordingly, the case will not be referred for 
consideration to the Director of the VA Compensation and 
Pension Service.


ORDER

A 20 percent rating is granted, prior to February 16, 1999, 
for the postoperative residuals of osteochondritis dissecans 
of the left knee subject to the laws and regulations 
governing the award of monetary benefits.

A 10 percent rating is granted for arthritis of the left 
knee, prior to February 16, 1999, subject to the laws and 
regulations governing the award of monetary benefits.

A 20 percent rating is granted for the postoperative 
residuals of osteochondritis dissecans of the left knee, for 
the period from February 16, 1999, through July 1, 1999, 
subject to the laws and regulations governing the award of 
monetary benefits.

A 20 percent rating is granted for arthritis of the left 
knee, from February 16, 1999, through July 1, 1999, subject 
to the laws and regulations governing the award of monetary 
benefits, subject to the laws and regulations governing the 
award of monetary benefits.

A rating in excess of 20 percent from September 1, 1999, for 
the postoperative residuals of osteochondritis dissecans of 
the left knee, is denied.

A rating in excess of 20 percent from September 1, 1999, for 
arthritis of the left knee, is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

